Name: 79/289/EEC: Commission Decision of 28 February 1979 allowing the scientific apparatus described as 'Aminco-Bowman Spectrophotofluorometer, model J4-8960 E' to be admitted free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-20

 Avis juridique important|31979D028979/289/EEC: Commission Decision of 28 February 1979 allowing the scientific apparatus described as 'Aminco-Bowman Spectrophotofluorometer, model J4-8960 E' to be admitted free of Common Customs Tariff duties Official Journal L 069 , 20/03/1979 P. 0023 - 0023 Greek special edition: Chapter 02 Volume 7 P. 0081 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 28 FEBRUARY 1979 ALLOWING THE SCIENTIFIC APPARATUS DESCRIBED AS ' AMINCO-BOWMAN SPECTROPHOTOFLUOROMETER , MODEL J4-8960 E ' TO BE ADMITTED FREE OF COMMON CUSTOMS TARIFF DUTIES ( 79/289/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 29 AUGUST 1978 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' AMINCO-BOWMAN SPECTROPHOTOFLUOROMETER , MODEL J4-8960 E ' , TO BE USED FOR RESEARCH WORK IN CLINICAL CHEMISTRY , IN PARTICULAR FOR CANCER RESEARCH , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 11 JANUARY 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A SPECTROFLUOROMETER EQUIPPED WITH POLARIZERS ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS ITS SENSITIVITY AND ACCURACY AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS NOT CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , THEREFORE , DUTY-FREE ADMISSION OF THIS APPARATUS IS JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' AMINCO-BOWMAN SPECTROPHOTOFLUOROMETER , MODEL J4-8960 E ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 28 FEBRUARY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION